BRYAN SCHRODER
United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No.
                                        )
                     Plaintiff,         )   COUNT 1:
                                        )   CONSPIRACY TO DISTRIBUTE
      vs.                               )   CONTROLLED SUBSTANCES
                                        )      Vio. of 21 U.S.C. §§ 846 and 841
LAMSON SONEOULAY, a/k/a                 )   (a)(1) and (b)(1)(A) and (B)
“Lambone,” a/k/a “Dipset,” and          )
CHRISTINE PAGADUAN DELACRUZ,            )   COUNTS 2-7:
                                        )   DISTRIBUTION OF CONTROLLED
                     Defendants.
                                        )   SUBSTANCES
                                        )      Vio. of 21 U.S.C. § 841 (a)(1) and
                                        )   (b)(1)(A), (B), and (C)
                                        )
                                        )   COUNTS 8-9:
                                        )   POSSESSION OF CONTROLLED
                                        )   SUBSTANCES WITH INTENT TO
                                        )   DISTRIBUTE
                                        )      Vio. of 21 U.S.C. § 841 (a)(1) and
                                        )   (b)(1)(A) and (C)
                                        )
                                        )
                                        )
                                        )



     Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 1 of 6
                                              )   COUNT 10:
                                              )   POSSESSION OF A FIREARM IN
                                              )   FURTHERANCE OF DRUG
                                              )   TRAFFICKING CRIME
                                              )     Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                              )
                                              )   ENHANCED STATUTORY
                                              )   PENALTIES ALLEGATION:
                                              )     21 U.S.C. § 841 (b)(1)(A) and (B)
                                              )
                                              )   CRIMINAL FORFEITURE
                                              )   ALLEGATION 1:
                                              )    21 U.S.C. § 853
                                              )
                                                  CRIMINAL FORFEITURE
                                              )
                                                  ALLEGATION 2:
                                              )
                                                    18 U.S.C. § 924(d) and 28 U.S.C.
                                              )
                                                  § 2461(c)
                                              )

                                 INDICTMENT

      The Grand Jury charges that:
                                      COUNT 1

      Between about May 2019 and about January 2020, within the District of Alaska, the

defendants, LAMSON SONEOULAY and CHRISTINE PAGADUAN DELACRUZ

knowingly and intentionally combined, conspired, confederated and agreed together with

each other and with other persons known and unknown to the Grand Jury to distribute

controlled substances, to wit: 50 grams or more of pure methamphetamine and 100 grams

or more of a mixture and substance containing a detectable amount of heroin.

      All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A) and (B).

//

//

//


                                Page 2 of 6
     Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 2 of 6
                                          COUNTS 2-7

           On or about the dates listed below, within the District of Alaska, the defendants,

LAMSON SONEOULAY and CHRISTINE PAGADUAN DELACRUZ, did knowingly

and intentionally distribute controlled substances, as described below:

     Count          Date                                  Substance
       2       May 17, 2019                               Heroin
       3       May 22, 2019             50 grams or more of pure methamphetamine
       4       June 22, 2019            50 grams or more of pure methamphetamine
       5       July 13, 2019       Heroin and 50 grams or more of pure methamphetamine
       6       July 26, 2019       Heroin and 50 grams or more of pure methamphetamine
       7       August 8, 2019      Heroin and 5 grams or more of pure methamphetamine

           All of which is in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), (B), and (C).

                                            COUNT 8

           On or about January 8, 2020, within the District of Alaska, the defendants,

LAMSON SONEOULAY and CHRISTINE PAGADUAN DELACRUZ, did knowingly

possess with intent to distribute controlled substances, to wit: 50 grams or more of pure

methamphetamine and 100 grams or more of a mixture and substance containing a

detectable amount of heroin.

           All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                            COUNT 9

           On or about January 22, 2020, within the District of Alaska, the defendants,

LAMSON SONEOULAY and CHRISTINE PAGADUAN DELACRUZ, did knowingly

//

//



                                      Page 3 of 6
           Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 3 of 6
possess with intent to distribute controlled substances, to wit: cocaine and 50 grams or

more of pure methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and (C).

                                        COUNT 10

       On or about January 8, 2020, within the District of Alaska, the defendant,

CHRISTINE PAGADUAN DELACRUZ knowingly possessed a firearm in furtherance of

the drug trafficking crimes charge in Count 1.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

              ENHANCED STATUTORY PENALTIES ALLEGATION

       Before the defendant, LAMSON SONEOULAY, committed the offenses charged

in Counts 1 and 3-9, he had a final conviction for a serious drug felony, Distribution of

Controlled Substances in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), for which he

served more than 12 months of imprisonment and for which his release from any term of

imprisonment was within 15 years of the commencement of the offenses charged in Counts

1 and 3-9.

       All pursuant to 21 U.S.C. § 841(b)(1)(A) and (B).

                     CRIMINAL FORFEITURE ALLEGATION 1

       Upon conviction for the offenses in violation of 21 U.S.C. §§ 841 and 846, set forth

in Counts 1-9 of this Indictment, the defendants, LAMSON SONEOULAY and

CHRISTINE PAGADUAN DELACRUZ, shall forfeit to the United States any property

constituting or derived from, and any proceeds obtained, directly or indirectly, as the result

//


                                 Page 4 of 6
      Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 4 of 6
of such offenses, and any property used or intended to be used, in any manner or part, to

commit or to facilitate the commission of the offenses, including but not limited to:

 A Ruger LCPII .380 ACP semiautomatic pistol, serial number 380305051

 A Glock model 20 10mm semiautomatic pistol, serial number BHAR477

 A Beretta Bantam .22LR semiautomatic pistol, serial number BM030603

 A Century Arms C39V2 7.62mm semiautomatic rifle, serial number C39PZA05135

 A Palmetto PA15 5.56×45mm semiautomatic rifle, serial number LW201660

 A Palmetto PA15 .223 Remington semiautomatic rifle, serial number HP009458

 A Smith & Wesson SW9VE 9mm semiautomatic pistol, serial number PBC5158

 A Springfield XC3.3 .45 ACP semiautomatic pistol, serial number HG121958

 A Masterpiece Arms MAC-10 semiautomatic pistol, serial number FY08561

 Approximately $20,235 seized from DELACRUZ on January 8, 2020

 Approximately $20,181 in U.S. currency seized by search warrant on January 22, 2020

       All pursuant to 21 U.S.C. § 853.

                     CRIMINAL FORFEITURE ALLEGATION 2

       Upon conviction for the offenses in violation of 18 U.S.C. § 924(c)(1)(a)(i) set forth

in Count 10 of this Indictment, the defendant, CHRISTINE PAGADUAN DELACRUZ,

shall forfeit to the United States any firearms and ammunition used in knowing commission

of the offense, including but not limited to a Ruger LCPII .380 ACP semiautomatic pistol,

serial number 380305051.

//



                                 Page 5 of 6
      Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 5 of 6
      All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      A TRUE BILL.


                                              s/ Grand Jury Foreperson
                                              GRAND JURY FOREPERSON



s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 19, 2020




                                Page 6 of 6
     Case 3:20-cr-00021-TMB-DMS Document 15 Filed 02/21/20 Page 6 of 6
